FILED
                            NOT FOR PUBLICATION                             MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-50217
                                                      14-50220
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:05-cr-00836-ABC
  v.                                                       2:07-cr-00406-ABC

MOHAMMAD MAJIDI,                                 MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       In these consolidated appeals, Mohammad Majidi appeals from the district

court’s judgments and challenges the 18-month concurrent sentences imposed

upon revocation of supervised release. Pursuant to Anders v. California, 386 U.S.
738 (1967), Majidi’s counsel has filed a brief stating that there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. Majidi has filed pro

se supplemental briefs, and the government has filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Majidi’s motion for appointment of substitute counsel is DENIED.

      AFFIRMED.




                                          2                          14-50217 & 14-50220